 Case 3:18-cv-01322-KAD Document 308-51 Filed 09/29/20 Page 1 of 10




Plaintiff Exhibit CCC
      Case 3:18-cv-01322-KAD Document 308-51 Filed 09/29/20 Page 2 of 10
                                                                       1




 1   UNITED STATES DISTRICT court                         HIGHLY
     FOR THE DISTRICT OF CONNECTICUT                   CONFIDENTIAL
 2   --------------------------------x
     JANE DOE,                                         FOR ATTORNEYS'
 3                                                        EYES ONLY
                      Plaintiff,
 4
     vs.                    Case No. 3:18-cv-01322-KAD
 5                          Date: January 7, 2020
     TOWN OF GREENWICH, ET AL,
 6
                  Defendants.
 7   --------------------------------x

 8

 9                  DEPOSITION OF PETER ROW

10
           The deposition of Peter Row was taken on
11
     January 7, 2020, beginning at 10:06 a.m., at
12
     2 Greenwich Office Park, Greenwich, Connecticut,
13
     before Susan Wandzilak, Registered Professional
14
     Reporter and Notary Public in the State of
15
     Connecticut.
16

17

18

19

20
                      Susan Wandzilak License No. 377
21                  DEL VECCHIO REPORTING SERVICES, LLC
                     PROFESSIONAL SHORTHAND REPORTERS
22                           117 RANDI DRIVE
                         MADISON, CONNECTICUT 06443
23                             800-839-6867

24   NEW HAVEN                      STAMFORD            HARTFORD

25
     Case 3:18-cv-01322-KAD Document 308-51 Filed 09/29/20 Page 3 of 10
                                                                      7




 1      that there are going to be objections that go

 2      beyond just as to form and I'm reserving those

 3      objections, to use those objections during this

 4      deposition.

 5            MS. HOOK:     So you're intending to instruct

 6      your witness not to answer on the basis of --

 7            MR. JONES:      That's right.      We're anticipating

 8      -- I'm sorry.       I didn't mean to step on you.           Go

 9      ahead.

10            MS. HOOK:     Okay.    All right.      So to the

11      extent that there is a disagreement about whether

12      your objection is appropriate or not, we will

13      reserve the right to recall Mr. Bolanos after

14      we --

15            MR. JONES:      Understood.

16            MS. HOOK:     -- go to the judge.

17            MR. JONES:      Understood.

18            MS. HOOK:     In terms of the deposition

19      transcript, we will allow Mr.                    to review

20      and sign the deposition transcript.

21            MR. JONES:      Thank you.

22            MS. HOOK:     Can you swear the witness in.

23      Thank you.

24                              PETER ROW,

25      having been first duly sworn, testified as
      Case 3:18-cv-01322-KAD Document 308-51 Filed 09/29/20 Page 4 of 10
                                                                       8




 1       follows:

 2             THE court REPORTER:        Can I have your full

 3       name and address for the record.

 4             THE WITNESS:                       .

 5                                ,                   ,

 6              .

 7             MS. HOOK:     Okay, I would like to have this

 8       marked for identification as Row Exhibit 1.

 9             (Whereupon, Row Exhibit No. 1 was marked for

10       identification.)

11                           DIRECT EXAMINATION

12   BY MS. HOOK:

13       Q.    In the meantime, I show you what's been

14   marked Row Exhibit 1.       Can you review that and let me

15   know when you are done.

16       A.    (Witness complying.)

17             MS. BRAXTON:      Can we go off the record for a

18       second?

19             THE VIDEOGRAPHER:        Off the record at

20       10:11 a.m.

21             (Briefly off the record, as water is fetched

22       for participants.)

23             THE VIDEOGRAPHER:        On the record, 10:12 a.m.

24   BY MS. HOOK:

25       Q.    Have you finished reviewing the exhibit,
      Case 3:18-cv-01322-KAD Document 308-51 Filed 09/29/20 Page 5 of 10
                                                                       62




 1       answer, yes.

 2             MS. HOOK:     Okay, you'll have to say that each

 3       time you're instructing him not to answer,

 4       please.

 5             MR. JONES:     Duly noted.

 6   BY MS. HOOK:

 7       Q.    Did you Mr. Philip tell you what the police

 8   were -- who the police were questioning?

 9             MR. JONES:     Objection.      Instructing him not

10       to answer.

11   BY MS. HOOK:

12       Q.    Did Mr. Philip tell you what he was providing

13   in terms of information to the police?

14             MR. JONES:     Objecting -- objection.          Instruct

15       him to the to answer.

16   BY MS. HOOK:

17       Q.    Okay, in your conversation -- your first

18   conversation with Mr. Philip on -- it seems like it

19   was August 4th, did Mr. Philip talk to you about

20   discipline?

21       A.    I don't recall.

22       Q.    Okay.    So there was, there was no time during

23   that conversation that you recall Mr. Philip

24   suggesting to you that you might be subject to

25   discipline?
      Case 3:18-cv-01322-KAD Document 308-51 Filed 09/29/20 Page 6 of 10
                                                                       63




 1       A.    I was crying.      I don't think he was going to

 2   -- we talked about that later on.           At first he was

 3   just trying to comfort me.

 4       Q.    Okay.    So he didn't tell you that there would

 5   be an investigation by the school?

 6       A.    I don't believe so.        I don't remember.

 7       Q.    And he didn't tell you that there would be

 8   potential discipline or consequences to you as a

 9   result of what you told him?

10             MR. JONES:     I'm going to object.         If we're

11       still talking about the same phone conversation,

12       that's the fourth time you have asked him that

13       question.     And he has answered that.

14             So I don't oppose the line of questioning,

15       but just that's the fourth time you asked him

16       if -- whether or not in that conversation the

17       same thing took place.         So you need to move on

18       from that question.        He's answered it.

19             MS. HOOK:     Thank you, Mr. Jones.

20   BY MS. HOOK:

21       Q.    Can you please answer the question.             Do you

22   recall it?

23       A.    Can you ask the question again?

24             MS. HOOK:     Can you read back the question.

25             (Whereupon, this question was read back:               And
      Case 3:18-cv-01322-KAD Document 308-51 Filed 09/29/20 Page 7 of 10
                                                                       69




 1   Mr. Philip about the investigation?

 2             MR. JONES:     Which investigation?

 3             MS. HOOK:     The investigation by the school.

 4       Let's start with that.

 5             THE WITNESS:      I don't remember.

 6   BY MS. HOOK:

 7       Q.    You don't remember having conversations about

 8   any investigation by the school?

 9       A.    I don't know if those were a school

10   investigation.

11       Q.    I'm sorry?

12       A.    I spoke with Mr. Philip multiple times.

13       Q.    Yes.

14       A.    But I don't know if it was part of the

15   Brunswick investigation.

16       Q.    Did you speak with anyone else besides

17   Mr. Philip as part of the Brunswick School

18   investigation?

19       A.    I spoke with my advisor Mr. Potter, but that

20   was just about family issues that I had at the time,

21   my parents being sick.       I wouldn't talk to him about

22   details of the case.

23       Q.    So the only person you spoke to is

24   Mr. Philip?

25       A.    Yes.
      Case 3:18-cv-01322-KAD Document 308-51 Filed 09/29/20 Page 8 of 10
                                                                       78




 1         witnesses during the police investigation.

 2              MS. HOOK:    You mean every word that came out

 3         of Mr. Philip's mouth is out of bounds?

 4              MR. JONES:    I made my objection.         I'm not

 5         going to argue it here.       I made the objection.         I

 6         instruct him not to answer.

 7              MS. HOOK:    All right, for the record, the

 8         witness is being instructed not to answer

 9         regarding any discussions with Mr. Philip even if

10         they are concerning the police investigation

11         which is at issue in this litigation.

12   BY MS. HOOK:

13         Q.   How many times did you meet with Mr. Philip?

14   You said weekly?

15         A.   Yeah.

16         Q.   And for how long did that continue?

17         A.   I would speak to him whenever I felt the need

18   to.   I continued speaking with him about my family

19   until I graduated.

20         Q.   After you graduated?

21         A.   Until I graduated.

22         Q.   Okay.   And what about the information you

23   were being given by your lawyers?           Did you tell him

24   all of that?

25              MR. JONES:    Objection.      Attorney-client
      Case 3:18-cv-01322-KAD Document 308-51 Filed 09/29/20 Page 9 of 10
                                                                       109




 1   him, the next day over the phone?

 2         A.    No, I spoke with him --

 3         Q.    The first day?

 4         A.    The first day and then probably again the

 5   next day.

 6         Q.    The next day.    And was anyone else on that

 7   phone call with Mr. Philip?

 8         A.    No.

 9         Q.    Why did you keep updating Mr. Philip on

10   information that you were obtaining about the police

11   investigation?

12         A.    Because --

13         Q.    Can you please speak up.

14         A.    Because I, I just wanted extra guidance with

15   it.

16         Q.    Okay.   So you told him everything because you

17   wanted him to help you navigate the police

18   investigation?

19               MR. JONES:   Objection to the form of the

20         question.

21   BY MS. HOOK:

22         Q.    Okay.   What do you mean by you wanted

23   guidance with it?

24         A.    I wanted help with the situation.

25         Q.    Okay, so you were considering Mr. Philip as
      Case 3:18-cv-01322-KAD Document 308-51 Filed 09/29/20 Page 10 of 10
                                                                        110




 1   your friend in this situation?

 2        A.    Yes.

 3              MS. HOOK:     I would also like to state for the

 4        record, in terms of attorney-client privilege and

 5        attorney work product privilege, I'd like to state for

 6        the record that we sent you the documents that we

 7        intended to use that you're now objecting to on

 8        the basis of privilege on December 21st and you

 9        did not assert any privilege over those

10        documents.

11              I understand that you didn't see them before,

12        but you saw them on December 21st.            You asserted

13        no privilege and you allowed them to continue.

14        So on that basis, I -- among other bases, I think

15        that any work product privilege was certainly

16        waived.

17              MR. JONES:     Okay, I can respond, right?

18              MS. HOOK:     Yes.

19              MR. JONES:     I object to your statement.           The

20        documents that you sent to me were the documents

21        that you anticipated that you were going to

22        question my client upon.

23              I don't have to make an objection to those

24        documents until the deposition actually takes

25        place.    If you recall, when we went to court on
